Exhibit 10.12(i)

2010 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Unless otherwise defined herein, the terms defined in the InVivo Therapeutics
Holdings Corp. (the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall
have the same defined meanings in this Notice of Stock Option Award and the
attached Stock Option Award Agreement (together, the “Award Agreement”).

 

    (the “Participant”)        

The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Date of Grant       Total Exercise Price    $ Exercise Price per Share    $   
Type of Option   

x Incentive Stock Option

¨ Nonstatutory Stock Option

Total Number of Shares

Granted

      Expiration Date   

Vesting Schedule: So long as Participant is an employee of the Company as of the
applicable vesting determination date, the Shares will vest and become
exercisable as follows:

 

Vesting Date

 

Shares Vesting

 

Total Vested as of Vesting Date

                                                                   

 

Stock Option Award Agreement      Page 1   



--------------------------------------------------------------------------------

Acceleration: Notwithstanding the foregoing, in the event of a Change of Control
(as defined in the Plan), the Shares which would have vested in each vesting
installment remaining under this Option will vest and become exercisable
immediately unless this Option has otherwise expired or been terminated pursuant
to its terms or the terms of the Plan.

 

Stock Option Award Agreement      Page 2   



--------------------------------------------------------------------------------

STOCK OPTION

AWARD AGREEMENT

 

1. Grant of Option. The Board hereby grants to the Participant named in the
Notice of Stock Option Award an option (the “Option”) to purchase the Total
Number of Shares Granted (the “Shares”) set forth in the Notice of Stock Option
Award, at the Exercise Price per Share set forth in the Notice of Stock Option
Award (the “Exercise Price”), subject to the terms and conditions of the InVivo
Therapeutics Holdings Corp. 2010 Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference. The grant of this Option is subject to and
conditioned upon the Participant’s execution and delivery to the Company on the
date hereof of an Invention and Non-Disclosure Agreement in the form attached
hereto as Schedule I. In the event of a conflict between the terms and
conditions of the Plan and this Stock Option Award Agreement, the terms and
conditions of the Plan shall prevail.

This Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
$100,000 limitation rule of Code Section 422(d), this Option shall be treated as
a Nonstatutory Stock Option.

 

2. Exercise of Option.

 

  i. Right to Exercise. Except as provided elsewhere in this Award Agreement,
including, but not limited to, Section 3, this Option shall be exercisable until
the Expiration Date as to the Total Number of Shares Granted which have vested
in accordance with the Vesting Schedule set out in the Notice of Stock Option
Award and with the applicable provisions of the Plan and this Award Agreement.
Notwithstanding anything to the contrary, this Option shall not be exercised or
exercisable until the later of (i) the date on which the requisition stockholder
approval of the Plan has been obtained; and (ii) the date on which an effective
registration statement on Form S-8 (or a successor form of registration
statement) has been filed with the Securities and Exchange Commission.

 

  ii. Method of Exercise.

(a) Generally. This Option shall be exercisable by delivery of an exercise
notice in the form attached hereto as Exhibit A (the “Exercise Notice”) which
shall state: (w) the election to exercise the Option; (x) the number of vested
Shares with respect to which the Option is being exercised (the “Exercised
Shares”); (y) the Participant’s agreement to become a party (as specified by the
Company) to any agreements to which the Company and its stockholders generally
are a party which contain voting agreements, rights of first refusal, “co-sale”
rights, “drag-along” rights and/or similar rights (the “Company Agreements”)
with respect to Exercised Shares; and (z) such representations and agreements
contained in the Exercise Notice. Subject to the provisions of Section 2(ii)(b)
below; (I) the Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares; (II) this Option shall be

 

Stock Option Award Agreement      Page 3   



--------------------------------------------------------------------------------

deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by payment of the aggregate Exercise Price.

(b) Net Issue Exercise. The Participant may exercise this Option as to the
Exercised Shares but, instead, elect to receive a number of Shares (in lieu of
the Exercised Shares and in lieu of paying the aggregate Exercise Price to the
Company for the Exercised Shares as required by Section 2(ii)(a) above)
determined by the following formula:

X=Y(A-B)

        A

Where X = the number of Shares to be issued to the Participant.

             Y = the number of Exercised Shares.

             A = the Fair Market Value (as defined in the Plan) of one Share (at
the date of such calculation).

             B = the Exercise Price (as adjusted to the date of such
calculation).

(c) Compliance with Laws. No Shares shall be issued pursuant to the exercise of
an Option unless such issuance and such exercise complies with applicable laws.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Participant on the date on which the Option is properly
exercised with respect to such Shares in accordance with the terms of the Award
Agreement.

 

3.

Termination. The Option shall be exercisable for three months after the
Participant ceases to be an employee of the Company; provided however, that if
Participant’s employment is terminated by the Company for Cause, the Option
shall terminate immediately. Upon Participant’s death or disability (as defined
in Code Section 22(e)(3)), this Option may be exercised for twelve (12) months
after Participant ceases to be an employee of the Company. In no event may
Participant exercise this Option after the Expiration Date. For purposes of this
Section 3, “Cause” shall be defined as follows: (i) if the Participant has
executed an offer letter or an agreement with the Company in which “cause” is
defined, then the definition of “cause” contained therein shall govern, or
(ii) conduct, as determined by the Board, involving one or more of the
following: (a) gross misconduct or inadequate performance by the Participant
which is injurious to the Company; or (b) the commission of an act of
embezzlement, fraud or theft, which results in economic loss, damage or injury
to the Company; or (c) the unauthorized disclosure of any trade secret or
confidential information of the Company (or any client, customer, supplier or
other third party who has a business relationship with the Company) or the
violation of any noncompetition or nonsolicitation covenant or assignment of
inventions obligation with the Company; or (d) the commission of an act which
constitutes unfair competition with the Company or which induces any customer or
prospective customer of the Company to breach a contract with the Company or to
decline to do business with the Company; or (e) the indictment of the
Participant for a felony or serious misdemeanor

 

Stock Option Award Agreement      Page 4   



--------------------------------------------------------------------------------

 

offense, either in connection with the performance of his or her obligations to
the Company or which shall adversely affect the Participant’s ability to perform
such obligations; or (f) the commission of an act of fraud or breach of
fiduciary duty which results in loss, damage or injury to the Company; or
(g) the failure of the Participant to perform in a material respect his or her
employment, consulting or advisory obligations without proper cause.
Notwithstanding the foregoing, if the Participant, prior to the Expiration Date,
violates the non-competition, non-solicitation or confidentiality provisions of
any employment contract, consulting agreement, advisory agreement,
non-competition agreement, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise the
Option shall terminate immediately. In making such determination, the Board
shall act fairly and in utmost good faith. The Board may in its discretion waive
or modify the provisions of this Section 3 with respect to any individual
Participant with regard to the facts and circumstances of any particular
situation involving a determination under this Section 3.

 

4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
law.

 

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant. The terms
of the Plan and this Award Agreement shall be binding upon the executors, heirs,
successors and assigns of the Participant.

 

6. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof (including, but not limited to, those
contained in any consulting agreement, employment agreement or offer letter),
and may not be modified adversely to the Participant’s interest except by means
of a writing signed by the Company and Participant. This agreement is governed
by the internal substantive laws, but not the choice of law rules, of the State
of Nevada.

 

7. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE PARTICIPANT’S RELATIONSHIP WITH THE COMPANY AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

Stock Option Award Agreement      Page 5   



--------------------------------------------------------------------------------

8. Compliance With Section 409A. No Award issued under the Plan (including this
Award) shall provide for deferral of compensation that does not comply with
Section 409A, unless the Board or Committee (as applicable), at the time of
grant, specifically provides that the Award is not intended to comply with
Section 409A. The Company shall have no liability to the Participant, or any
other party if an Award that is intended to be exempt from, or compliant with,
Section 409A is not so exempt or compliant or for any action taken by the Board.

[Signatures appear on next page]

 

Stock Option Award Agreement      Page 6   



--------------------------------------------------------------------------------

Participant acknowledges receipt of a copy of the Plan and this Award Agreement
and represents that Participant understands all provisions of the Plan and the
Award Agreement, and hereby accepts the Option subject to all of the terms and
provisions thereof and hereof. Participant has reviewed the Plan and this Award
Agreement in their entirety and has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board upon any questions arising under the Plan or this Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated on the Notice of Stock Option Award.

 

PARTICIPANT     COMPANY      

 

INVIVO THERAPEUTICS HOLDINGS CORP.

      By:           Name:         Title:  

 

Stock Option Award Agreement      Signature Page   



--------------------------------------------------------------------------------

EXHIBIT A

2010 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

InVivo Therapeutics Holdings Corp.

One Broadway, 14th Floor

Cambridge, Massachusetts

Attention: Chief Executive Officer

 

1. Exercise of Option. Effective as of today,                     , 201  , the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase                      shares of the Common Stock (the “Shares”) of
InVivo Therapeutics Holdings Corp., (the “Company”) under and pursuant to the
2010 Equity Incentive Plan (the “Plan”) and the Notice of Stock Option Award and
Stock Option Award Agreement dated                     , 201   (collectively,
the “Award Agreement”).

 

2. Delivery of Payment.

(a) [LEAVE BLANK IF USING SECTION 2(b) BELOW] The Participant herewith delivers
to the Company the full purchase price of the Shares, as set forth in the Award
Agreement.              (Initial here if the undersigned elects this
alternative),

(b) [LEAVE BLANK IF USING SECTION 2(a) ABOVE] In lieu of exercising
Participant’s Option for check, the undersigned hereby elects to effect the net
issuance provision of Section 2(ii)(b) of the Award Agreement which accompanies
this Notice of Exercise and receive              shares of Company Common Stock
pursuant to the terms of the Award Agreement.              (Initial here if the
undersigned elects this alternative).

 

3. Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares, notwithstanding the
exercise of the Option. The Shares shall be issued to the Participant as soon as
practicable after the Option is exercised. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance.

 

5. Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.

 

Stock Option Award Agreement      Exhibit A   



--------------------------------------------------------------------------------

6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, successors and assigns.

 

7. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or by the Company forthwith to the Board which
shall review such dispute at its next properly called meeting. The resolution of
such a dispute by the Board shall be final and binding on all parties.

 

8. Governing Law; Severability. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Nevada.

 

9. Compliance With Section 409A. No Award issued under the Plan shall provide
for deferral of compensation that does not comply with Section 409A, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A. The Company shall have no liability to a
Participant, or any other party if an Award that is intended to be exempt from
or compliant with, Section 409A is not so exempt or compliant or for any action
taken by the Board or the Committee (as applicable).

 

10. Entire Agreement. The Plan and Award Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Award Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.

[Signatures appear on next page]

 

Stock Option Award Agreement      Exhibit A   



--------------------------------------------------------------------------------

Submitted by:     Accepted by:

 

PARTICIPANT

   

 

INVIVO THERAPEUTICS HOLDINGS CORP.

      By           Name:         Title:                 Address:    
Date Received:                    

 

Stock Option Award Agreement      Exhibit A   



--------------------------------------------------------------------------------

SCHEDULE I

INVENTION AND NON-DISCLOSURE AGREEMENT

This Agreement is made by and between InVivo Therapeutics Holdings Corp., a
Nevada corporation (hereinafter referred to collectively with its subsidiaries
as the “Company”), and                      (the “Employee”).

In consideration of the promotion of the Employee on or about the date hereof,
the Company and the Employee agree as follows:

 

  1. Condition of Employment.

The Employee acknowledges that his promotion is contingent upon his/her
agreement to sign and adhere to the provisions of this Agreement. The Employee
further acknowledges that the nature of the Company’s business is such that
protection of its proprietary and confidential information is critical to the
business’ survival and success.

 

  2. Proprietary and Confidential Information.

(a) The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include discoveries, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, compositions, compounds, negotiation strategies and
positions, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer, prospect and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee. While
employed by the Company, the Employee will use the Employee’s best efforts to
prevent unauthorized publication or disclosure of any of the Company’s
Proprietary Information.

(b) The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible or intangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company and shall not be copied or removed from the Company premises except
in the pursuit of the business of the Company. All such materials or copies
thereof and all tangible property of the Company in the custody or possession of
the Employee shall be

 

Stock Option Award Agreement      Schedule I   



--------------------------------------------------------------------------------

delivered to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Employee shall
not retain any such materials or copies thereof or any such tangible property.

(c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs 2(a) and 2(b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph 2(b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee in the course of the Company’s business.

 

  3. Developments.

(a) The Employee will make full and prompt disclosure to the Company of all
discoveries, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, (i) which have been created, made, conceived or reduced to practice by
the Employee or under his/her direction or jointly with others prior to the date
hereof and which relate directly or indirectly to the business of the Company or
(ii) which are created, made, conceived or reduced to practice by him/her or
under his/her direction or jointly with others during his/her employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Developments”).

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
3(b) shall not apply to Developments described in clause 3(a) (ii) above which
do not relate to the business or research and development conducted or planned
to be conducted by the Company at the time such Development is created, made,
conceived or reduced to practice and which are made and conceived by the
Employee not during normal working hours, not on the Company’s premises and not
using the Company’s tools, devices, equipment or Proprietary Information. The
Employee understands that, to the extent this Agreement shall be construed in
accordance with the laws of any state which precludes a requirement in an
employee agreement to assign certain classes of inventions made by an employee,
this paragraph 3(b) shall be interpreted not to apply to any invention which a
court rules and/or the Company agrees falls within such classes. The Employee
also hereby waives all claims to moral rights in any Developments.

(c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be

 

Stock Option Award Agreement      Schedule I   



--------------------------------------------------------------------------------

entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as his/her agent and attorney-in-fact to
execute any such papers on his/her behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.

 

  4. Other Agreements.

The Employee represents that, except as the Employee has disclosed in writing to
the Company, the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his/her
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party. The Employee further represents that his/her performance of all the
terms of this Agreement and the performance of his/her duties as an employee of
the Company do not and will not conflict with or breach any agreement with any
prior employer or other party to which the Employee is a party (including
without limitation any nondisclosure or non-competition agreement), and that the
Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

  5. United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

  6. Miscellaneous.

(a) Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

(b) Obligations to Third Parties. The Employee acknowledges and represents that
this agreement and the Employee’s employment with the Company will not violate
any continuing obligation the Employee has to any former employer or other third
party.

(c) Disclosure of this Agreement. The Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
the

 

Stock Option Award Agreement      Schedule I   



--------------------------------------------------------------------------------

Employee’s future employers or prospective business associates, of the terms and
existence of this Agreement and the Employee’s continuing obligations to the
Company hereunder.

(d) Not Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment, does not imply that the Company will
continue his/her employment for any period of time and does not change the
at-will nature of his/her employment.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Employee are personal and shall not be assigned by
him or her. The Employee expressly consents to be bound by the provisions of
this Agreement for the benefit of the Company or any subsidiary or affiliate
thereof to whose employ the Employee may be transferred without the necessity
that this Agreement be re-signed at the time of such transfer.

(f) Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

(g) Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

(i) Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company. The Employee agrees that any change or changes in
his/her duties, salary or compensation after the signing of this Agreement shall
not affect the validity or scope of this Agreement.

(j) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

Stock Option Award Agreement      Schedule I   



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

    INVIVO THERAPEUTICS HOLDINGS CORP. Date (InVivo):         By:              
Name:       Title:       EMPLOYEE: Date (Employee):         By:          
Print Name:       Title:

 

Stock Option Award Agreement      Schedule I   